DETAILED ACTION
This Office Action is in response to Applicant’s arguments and amendments submitted on January 27, 2022 for Application # 16/715,623 filed on December 16, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claims 1 and 11 are amended.
No claims are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan et al. US 2014/0344308 A1 (hereinafter ‘O’Sullivan’) in view of Jogand-Coulomb et al. US 2006/0242064 A1 (hereinafter ‘Jogand’) as applied, and further in view of Tomoko Sato US 2016/0366299 A1 (hereinafter ‘Sato’).

As per claim 1, O’Sullivan disclose, A method comprising (O’Sullivan: paragraph 0007: disclose method determining access privileges): 
receiving (O’Sullivan: paragraph 0008: disclose receiving a request), at one or more computing devices (O’Sullivan: paragraph 0026: disclose clients ‘computing device’ connected to a server and paragraph 0027: disclose a client as a device such as a personal computer), from a requesting device (O’Sullivan: paragraph 0008: disclose a request for a document from a user and paragraph 0027: disclose a client as a device such as a personal computer), a query comprising (O’Sullivan: paragraph 0009: disclose search queries): a search string for searching a document database (O’Sullivan: paragraph 0009: disclose response to requests for one or more of the documents and paragraph 0008: disclose request ‘query’ for a document from a user); and an identifier associated with a user (O’Sullivan: paragraph 0008: disclose receiving information relating to the user, examiner interpreted this as identifier associated with a user); 
accessing (O’Sullivan: paragraph 0045: disclose access privileges granted to the user for the requested document), at the one or more computing devices (O’Sullivan: paragraph 0026: disclose clients ‘computing device’ connected to a server and paragraph 0027: disclose a client as a device such as a personal computer), using the identifier (O’Sullivan: paragraph 0045: disclose based on the user information ‘identifier’); 
modifying (O’Sullivan: paragraph 0009: disclose search engines receive search queries and access privileges to the one or more of the documents on a per-user basis. Examiner interprets determining access privileges of the user as receiving search query as implicitly modifying the query with the access privileges), at the one or more computing devices (O’Sullivan: paragraph 0026: disclose clients ‘computing device’ connected to a server and paragraph 0027: disclose a client as a device such as a personal computer), the query to include the one or more permissible hierarchical document access paths to generate a modified query (O’Sullivan: paragraph 0009: disclose search engines receive search queries and access privileges to the one or more of the documents on a per-user basis. Examiner interprets determining access privileges of the user as receiving search query as implicitly modifying the query with the access privileges. However, examiner concedes that the teaching of hierarchical document access paths is missing and examiner will discuss the hierarchical document access path in secondary art below);
accessing (O’Sullivan: paragraph 0024: disclose documents in database available ‘access’ to the end users), by the one or more computing devices (O’Sullivan: paragraph 0026: disclose clients ‘computing device’ connected to a server and paragraph 0027: disclose a client as a device such as a personal computer), using the modified query, a document index of the document database, the document index comprising, for documents indexed by the document index (O’Sullivan: paragraph 0043: disclose corpus of indexed documents to a user request for a specific document): a searchable content portion of a document (O’Sullivan: paragraph 0051: disclose a keyword search for the word ‘memory’);
receiving (O’Sullivan: paragraph 0043: ), by the one or more computing devices (O’Sullivan: paragraph 0026: disclose clients ‘computing device’ connected to a server and paragraph 0027: disclose a client as a device such as a personal computer), search result document identifiers identifying only the documents from the document database having (O’Sullivan: paragraph 0043: disclose corpus of indexed documents to a user request for a specific document): respective searchable content portions that include the search string of the modified query (O’Sullivan: paragraph 0051: disclose a keyword search for the word ‘memory’ and O’Sullivan: paragraph 0009: disclose search engines receive search queries and access privileges to the one or more of the documents on a per-user basis. Examiner interprets determining access privileges of the user as receiving search query as implicitly modifying the query with the access privileges. However, examiner concedes that the teaching of hierarchical document access paths is missing and examiner will discuss the hierarchical document access path in secondary art below); and
providing, by the one or more computing devices, to the requesting device, the search result document identifiers (O’Sullivan: paragraph 0028: disclose transmits images corresponding to documents).
It is noted, however, O’Sullivan did not specifically detail the aspects of
a security permissions database to receive one or more permissible hierarchical document access paths indicating document access permissions associated with the identifier;
permissible hierarchical document access paths;
corresponding hierarchical document access paths of the document;
and at least one respective corresponding hierarchical document access path encompassed by the one or more permissible hierarchical document access paths as recited in claim 1.
On the other hand, Jogand achieved the aforementioned limitations by providing mechanisms of
a security permissions database to receive one or more permissible hierarchical document access paths indicating document access permissions associated with the identifier (Jogand: paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access);
permissible hierarchical document access paths (Jogand: paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access);
corresponding hierarchical document access paths of the document(Jogand: paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access);
and at least one respective corresponding hierarchical document access path encompassed by the one or more permissible hierarchical document access paths (Jogand: paragraph 0012: disclose hierarchical for controlling access to the memory to a set of entities where a node of each tree specifies permission).
The motivation for doing so would have been to provide a memory system with more versatile content control features (Jogand: paragraph 0004).
It is noted, however, neither O’Sullivan nor Jogand specifically detail the aspects of
hierarchical document access paths of a folder structure as recited in claim 1.
On the other hand, Sato achieved the aforementioned limitations by providing mechanisms of
hierarchical document access paths (Sato: paragraph 0057: disclose establishing permission control) of a folder structure (Sato: paragraph 0036: disclose of mapping of digital book repository with the word “Lovecraft” mapped to a folder of Computer A. Examiner argues that this reference teaches that a data repository having folder structures is well known and common for a person of ordinary skill since file directory are arranged in a hierarchical with folder structure containing content).
The motivation for doing so would have been to determine the correct destination for a document based on information in the document that was controlled by an outside source (Sato: paragraph 0004).
O’Sullivan, Sato and Jogand are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Search Engine”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of O’Sullivan, Sato and Jogand because they are both directed to Search Engine and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Jogand and Sato with the method described by O’Sullivan in order to solve the problem posed.
Therefore, it would have been obvious to combine Jogand and Sato with O’Sullivan to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, O’Sullivan disclose, wherein the identifier comprises one or more of a user identifier identifying the user (O’Sullivan: paragraph 0008: disclose receiving information relating to the user, examiner interpreted this as identifier associated with a user); and a group identifier identifying a group of which the user is a member (O’Sullivan: paragraph 0024: disclose the user is a registered member of a particular group), and wherein the document access permissions associated with the identifier (O’Sullivan: paragraph 0045: disclose access privileges granted to the user for the requested document)
It is noted, however, O’Sullivan did not specifically detail the aspects of
as indicated by the one or more permissible hierarchical document access paths, set forth the document access permissions of one or more of the user and the group as recited in claim 2.
On the other hand, Jogand achieved the aforementioned limitations by providing mechanisms of
as indicated by the one or more permissible hierarchical document access paths, set forth the document access permissions of one or more of the user and the group (Jogand: paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access and O’Sullivan: paragraph 0008: disclose that the user be a member of a particular group, which implies that the access to the documents are at group level).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, O’Sullivan disclose, receiving a request to retrieve a particular document having a particular search result document identifier out of the search result document identifiers provided to the requesting device (O’Sullivan: paragraph 0051: disclose a keyword search for the word ‘memory’ and O’Sullivan: paragraph 0009: disclose search engines receive search queries and access privileges to the one or more of the documents on a per-user basis. Examiner interprets determining access privileges of the user as receiving search query as implicitly modifying the query with the access privileges. However, examiner concedes that the teaching of hierarchical document access paths is missing and examiner will discuss the hierarchical document access path in secondary art below); and retrieving the particular document from the document database (O’Sullivan: paragraph 0043: disclose corpus of indexed documents to a user request for a specific document). 
It is noted, however, O’Sullivan did not specifically detail the aspects of
the particular document comprising a header that includes one or more respective corresponding hierarchical document access paths where the particular document is accessible as recited in claim 3.
On the other hand, Jogand achieved the aforementioned limitations by providing mechanisms of
the particular document comprising a header that includes one or more respective corresponding hierarchical document access paths where the particular document is accessible (Jogand: paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access and O’Sullivan: paragraph 0008: disclose that the user be a member of a particular group).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. 
It is noted, however, O’Sullivan did not specifically detail the aspects of
wherein the header of the particular document includes a plurality of respective corresponding hierarchical document access paths where the particular document is accessible as recited in claim 4.
On the other hand, Jogand achieved the aforementioned limitations by providing mechanisms of
wherein the header of the particular document includes a plurality of respective corresponding hierarchical document access paths where the particular document is accessible (Jogand: paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access and O’Sullivan: paragraph 0008: disclose that the user be a member of a particular group and examiner interprets the header as the privilege of the document for access).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, O’Sullivan did not specifically detail the aspects of
subsequently changing, at the security permissions database, the document access permissions associated with the identifier to one or more of modify and remove at least one of the one or more permissible hierarchical document access paths, such that the identifier associated with the user no longer has permission to access respective documents accessible at the one or more permissible hierarchical document access paths that was one or more of modified and removed; and refraining from re-indexing the documents in the document database as a result of changing the document access permissions as recited in claim 5.
On the other hand, Jogand achieved the aforementioned limitations by providing mechanisms of
subsequently changing, at the security permissions database, the document access permissions associated with the identifier to one or more of modify and remove at least one of the one or more permissible hierarchical document access paths, such that the identifier associated with the user no longer has permission to access respective documents accessible at the one or more permissible hierarchical document access paths that was one or more of modified and removed; and refraining from re-indexing the documents in the document database as a result of changing the document access permissions (Jogand: paragraph 0100 – paragraph 0108: disclose create/delete/update an ACR that is used to delegate the rights and paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access. Examiner argues that the database is not indexed).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, O’Sullivan did not specifically detail the aspects of
subsequently changing, at the security permissions database, the document access permissions associated with the identifier to add a further permissible hierarchical document access path to the at least one of the one or more permissible hierarchical document access paths, such that the identifier associated with the user has permission to access respective documents accessible at the further permissible hierarchical document access path; and refraining from re-indexing the documents in the document database as a result of changing the document access permissions as recited in claim 6.
On the other hand, Jogand achieved the aforementioned limitations by providing mechanisms of
subsequently changing, at the security permissions database, the document access permissions associated with the identifier to add a further permissible hierarchical document access path to the at least one of the one or more permissible hierarchical document access paths, such that the identifier associated with the user has permission to access respective documents accessible at the further permissible hierarchical document access path; and refraining from re-indexing the documents in the document database as a result of changing the document access permissions (Jogand: paragraph 0100 – paragraph 0108: disclose create/delete/update an ACR that is used to delegate the rights and paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access. Examiner argues that the database is not indexed).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, O’Sullivan disclose, a query modification module operating at a first computing device (O’Sullivan: Fig. 2 Element 210), of the one or more computing devices, generates the modified query; a search engine operating at a second computing device, of the one or more computing devices, accesses the document index using the modified query (O’Sullivan: paragraph 0051: disclose a keyword search for the word ‘memory’ and O’Sullivan: paragraph 0009: disclose search engines receive search queries and access privileges to the one or more of the documents on a per-user basis. Examiner interprets determining access privileges of the user as receiving search query as implicitly modifying the query with the access privileges); and the first computing device and the second computing device are configured to communicate with each other (O’Sullivan: Fig. 2 Element 210 and Element 210).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, O’Sullivan did not specifically detail the aspects of
wherein a permissible hierarchical document access path, of the permissible hierarchical document access paths, indicates a respective highest level hierarchical path to which the user associated with the identifier has been permitted access as recited in claim 8.
On the other hand, Jogand achieved the aforementioned limitations by providing mechanisms of
wherein a permissible hierarchical document access path, of the permissible hierarchical document access paths, indicates a respective highest level hierarchical path to which the user associated with the identifier has been permitted access (Jogand: paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, O’Sullivan did not specifically detail the aspects of
wherein the at least one respective corresponding hierarchical document access path is encompassed by the one or more permissible hierarchical document access paths when the at least one respective corresponding hierarchical document access path comprises a lower level hierarchical document access path of the one or more of the permissible hierarchical document access paths as recited in claim 9.
On the other hand, Jogand achieved the aforementioned limitations by providing mechanisms of
wherein the at least one respective corresponding hierarchical document access path is encompassed by the one or more permissible hierarchical document access paths when the at least one respective corresponding hierarchical document access path comprises a lower level hierarchical document access path of the one or more of the permissible hierarchical document access paths (Jogand: paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access and examiner argues that the tree has lower level).  

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, O’Sullivan did not specifically detail the aspects of
one or more of: copying the document from a current document access path, of the corresponding hierarchical document access paths, to a further hierarchical Docket Number: PAT24269-US-PATdocument access path; and adding a link to the document to the further hierarchical document access path; and updating the corresponding hierarchical document access paths of the document to include the further hierarchical document access path as recited in claim 10.
On the other hand, Jogand achieved the aforementioned limitations by providing mechanisms of
one or more of: copying the document from a current document access path, of the corresponding hierarchical document access paths, to a further hierarchical Docket Number: PAT24269-US-PATdocument access path; and adding a link to the document to the further hierarchical document access path; and updating the corresponding hierarchical document access paths of the document to include the further hierarchical document access path (Jogand: paragraph 0100 – paragraph 0108: disclose create/delete/update an ACR that is used to delegate the rights and paragraph 0013: disclose hierarchical tree comprising nodes at different levels for controlling access to data stored at different levels for controlling access. Examiner argues that the database is not indexed).

As per claim 11, O’Sullivan disclose, A computing device comprising (O’Sullivan: paragraph 0027: disclose personal computer ‘device’): a communication unit (O’Sullivan: paragraph 0027: disclose communication device); and a controller configured to (O’Sullivan: paragraph 0027: disclose network, where is a controller): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 12, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 13, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 14, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 15, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 16, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.

As per claim 17, most the remaining limitations are similar to claim 7. Therefore, examiner rejects these limitations under the same rationale as claim 7.

As per claim 18, most the remaining limitations are similar to claim 8. Therefore, examiner rejects these limitations under the same rationale as claim 8.

As per claim 19, most the remaining limitations are similar to claim 9. Therefore, examiner rejects these limitations under the same rationale as claim 9.

As per claim 20, most the remaining limitations are similar to claim 10. Therefore, examiner rejects these limitations under the same rationale as claim 10.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. US 9,224,004 B2 disclose “Variable user interface based on document access privileges”
US Pat. US 5,181,162 A disclose “Document management and production system”
US Pat. US 5,276,901 A disclose “System for controlling group access to objects using group access control folder and group identification as individual user”
US Pat. US 5,930,801 A disclose “Shared-data environment in which each file has independent security properties”
US 10122717 B1		USPAT	20181106	13	Hierarchical case model access roles and permissions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159